DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for treating a liver metastasis in a subject, comprising: infusing into the hepatic artery of the subject a composition comprising a chimeric antigen receptor T cell (CAR-T cell) which expresses a chimeric antigen receptor protein, wherein the chimeric antigen receptor protein binds to an antigen expressed on metastatic cells in the liver, wherein the infusion the composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion. 
The specification describes only one CAR-T cell comprising a chimeric antigen receptor comprising SEQ ID NO:1 capable of functioning as claimed.
The specification does not provide adequate written description of the claimed genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion, per Lilly by structurally describing a representative number of CAR-T cells comprising a chimeric antigen receptor or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. The specification describes only one CAR-T cell comprising a chimeric antigen receptor comprising SEQ ID NO:1 capable of functioning as claimed.
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification discloses only one CAR-T cell comprising a chimeric antigen receptor, SEQ ID NO.1, that is capable of decreasing the level of serum CEA by 40% to 50% as compared to the level of CEA in the serum prior to the infusion and thus does not satisfy either the Lilly nor Enzo standards.  Thus, the specification does not sufficiently describe the genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion. There are insufficient structural features common to all members of the genus of CAR-T cells comprising a chimeric antigen receptor.    The genus of CAR-T cells comprising a chimeric antigen receptor are claimed by function, the ability to 
Thus, the specification does not provide an adequate written description of the genus of CAR-T cells comprising a chimeric antigen receptor wherein the infusion of the CAR-T cell composition results in a 40% to 50% decrease in serum CEA as compared to the level of CEA in the serum prior to the infusion that is required to practice the claimed invention.  Applicants have not described the genus of autoantibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 are 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emtage et al (Clin Cancer Res, 14:8112-8122, 2008, 2008, IDS) in view of Kemeny et al (Kemeny 06, J Clin Oncol, 24:1395-1403, 2006), Kemeny et al (Kemeny 84, J Clin Oncol, 2:595-600, 1984, IDS) and Parkhurst et al (Mol Ther, 19:620-626, 2011, IDS).
	The claims are drawn to a method for treating a liver metastasis in a subject, comprising: infusing into the hepatic artery of the subject a composition comprising a chimeric antigen receptor T cell (CAR-T cell) which expresses a chimeric antigen receptor protein, wherein the chimeric antigen receptor protein binds to an antigen expressed on metastatic cells in the liver, further comprising performing angiography to map the hepatic artery and nearby vessels prior to the infusing step, wherein the chimeric antigen receptor protein specifically binds carcinoembryonic antigen (CEA) expressed on the surface of the metastatic cells. 
	Emtage disclose the treatment of colorectal cancer cells expressing CEA with T cells transfected with a chimeric immune receptor to CEA (page 8113, 2nd column to page 8114, 2nd column; page 8118, 1st column). 
	Kemeny (06) disclose treatment of metastatic colorectal cancer with chemotherapy using a hepatic arterial infusion system (page 1396).   
	Kemeny (84) disclose the use of a hepatic arterial infusion system for the treatment of metastatic colorectal cancer (pages 595 to 596). Kemeny (84) disclose ligation of the distal gastroduodenal artery and the right gastric artery (Id).   Kemeny (84) also disclose monitoring the procedure to ensure complete perfusion of the liver and confirm uniform hepatic distribution of the pump effluent (Id).  
	One of ordinary skill in the art would have been motivated to apply Kemeny (06) and Kemeny (84) method for treating metastatic colorectal cancer using a hepatic arterial infusion system to Emtage’s method of treating colorectal cancer cells expressing CEA with T cells transfected with a chimeric immune receptor to CEA because Kemeny (06) disclose that chemotherapeutic treatment of metastatic colorectal cancer with hepatic arterial infusion had increased overall survival and better response rate compared to system chemotherapeutic treatment (Abstract; Figs 1 - 2). In addition, Parkhurst disclose that the systemic treatment of metastatic colorectal cancer with T cells transfected T cell receptors against CEA resulted in regression of tumor but also induced severe transient colitis (page 620, 2nd column to page 621, 2nd column; page 625; Figures 1 and 2). Thus, a more localized delivery system with Emtage’s T cells transfected with a chimeric immune receptor to CEA would be expected to be beneficial In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10471,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10471,098 are drawn to a method for treating a liver metastasis in a human subject, comprising: percutaneously infusing into the hepatic artery of the human subject a therapeutically effective amount of a composition comprising a chimeric antigen receptor T cell (CAR‐T cell) which expresses a chimeric antigen receptor protein, wherein the chimeric antigen receptor protein binds to an antigen expressed on metastatic cells in the liver, wherein the chimeric antigen receptor protein comprises SEQ ID NO: 1.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642